DETAILED ACTION
This communication is in response to the RCE filed on 03/25/2021. 
Application No: 16/466,231.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Keith Harden on April 08, 2021.
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS
1.	(Currently Amended) A method comprising:
detecting a trigger event, wherein detecting the trigger event comprises detecting one or more changes in an appearance of visible content in a display screen by comparing a plurality of screenshots to identify the one or more changes in the appearance of the visible content;

in response to identifying, from the determined at least one displayed character, the monetary value to be dispensed, transmitting, by a terminal, a payout instruction including the monetary value to a dispensing apparatus and automatically causing to be dispensed at least one money item corresponding to the identified monetary value.

2.	(Original) The method of claim 1, wherein identifying the monetary value to be dispensed comprises identifying at least one displayed text character representative of the monetary value to be dispensed.

3.	(Previously Presented) The method of claim 1, wherein the at least one region of the display screen comprises a pre-selected sub region of the display screen.

4.	(Previously Presented) The method of claim 1, wherein the at least one region of the display screen is defined by a substantially transparent virtual window.

5.	(Previously Presented) The method of claim 1, further comprising performing the optical character recognition in response to the detected trigger event.

6.	(Original) The method of claim 5, wherein the trigger event is an event indicative of a display of the monetary value in the at least one region of the display screen.

7 – 8.	(Canceled)

9.	(Previously Presented) The method of claim 1, further comprising: 
detecting the one or more changes in the appearance of visible content in the at least one region of the display screen. 

10.	(Previously Presented) The method of claim 1, further comprising: 
detecting the one or more changes in the appearance of visible content in at least one further region of the display screen.

11.	(Original) The method of claim 10, wherein the at least one further region of the display screen is defined by a substantially transparent virtual window.

12.	(Canceled)

13.	(Previously Presented) The method of claim 1, further comprising capturing a first of the plurality of screenshots at a first time and capturing a second of the plurality of screenshots at a later time.

14-19.	(Canceled)

20.	(Previously Presented) The method of claim 1, further comprising:

in response to determining the monetary value, automatically causing at least one simulated user input indicative of the determined monetary value to be provided to an interactive user interface displayed in the display screen.

21.	(Previously Presented) The method of claim 20, wherein the at least one displayed character in the at least one region of the display screen is representative of a numerical difference between the monetary value indicated by the at least one simulated user input and a monetary value required as payment.

22.	(Previously Presented) The method of claim 21, further comprising: 
causing the numerical difference to be determined; and 
causing the numerical difference to be displayed as the at least one displayed character in the at least one region of the display screen.

23.	(Previously Presented) The method claim 20, further comprising, in response to the at least one simulated user input, causing at least one further character representative of the monetary value determined using the at least one money item denominating apparatus to be displayed in at least one further region of the display screen.

24.	(Previously Presented) The method of claim 1, further comprising:

identifying, from the determined at least one displayed character, a monetary value to be received;
determining, using at least one money item denominating apparatus, a monetary value of at least one received money item;
comparing the monetary value of the at least one received money item with the monetary value to be received; and
in response to determining that the monetary value of the at least one received money item is equal to or greater than the monetary value to be received, restricting acceptance of further received money items.

25.	(Original) The method of claim 24, wherein restricting acceptance of further received money items comprises restricting acceptance of further money items received at the at least one money item denominating apparatus.

26-29.	(Canceled)


at least one computer processor; and 
at least one computer memory containing computer-executable instructions which, when executed by the at least one computer processor, cause the at least one computer processor to:
detect a trigger event, wherein detecting the trigger event comprises detecting one or more changes in an appearance of visible content in a display screen by comparing a plurality of screenshots to identify the one or more changes in the appearance of the visible content; 
in response to detecting the trigger event, identify a monetary value to be dispensed from at least one displayed character determined by performing optical character recognition on at least one region of the display screen to determine at least one displayed character; and
in response to identifying, from the determined at least one displayed character, the monetary value to be dispensed, transmit a payout instruction including the monetary value to a dispensing apparatus and automatically cause to be dispensed at least one money item corresponding to the identified monetary value.

31-85.	(Canceled)

86.	(New) The method of claim 1, wherein detecting the trigger event comprises detecting a user input.
 
 *** 

Reasons for allowance
Claims 1-6, 9-11, 13, 20-25, 30 and 86 are allowed.

The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below:
 A method comprising:
detecting a trigger event, wherein detecting the trigger event comprises detecting one or more changes in an appearance of visible content in a display screen 
by comparing a plurality of screenshots to identify the one or more changes in the appearance of the visible content;
in response to detecting the trigger event, identifying a monetary value to be dispensed from at least one displayed character determined by performing optical character recognition on at least one region of the display screen; and
in response to identifying, from the determined at least one displayed character, the monetary value to be dispensed, transmitting, by a terminal, a payout instruction including the monetary value to a dispensing apparatus and automatically causing to be dispensed at least one money item corresponding to the identified monetary value.

The representative claim 30 distinguish features are underlined and summarized below:
An apparatus comprising: 
at least one computer processor; and 

detect a trigger event, wherein detecting the trigger event comprises detecting one or more changes in an appearance of visible content in a display screen 
by comparing a plurality of screenshots to identify the one or more changes in the appearance of the visible content; 
in response to detecting the trigger event, identify a monetary value to be dispensed from at least one displayed character determined by performing optical character recognition on at least one region of the display screen to determine at least one displayed character; and
in response to identifying, from the determined at least one displayed character, the monetary value to be dispensed, transmit a payout instruction including the monetary value to a dispensing apparatus and automatically cause to be dispensed at least one money item corresponding to the identified monetary value.

Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claim 30 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

 Prior Art References
The closest combined references of Lin, Nishida and Clements teach following:
 	Lin (US 20110071668 A1) teaches a vending machine monitoring method used in a vending machine monitoring system, which includes an automatic vending machine and a monitoring system that is attached to the automatic vending machine and uses a microprocessor to read in data signals transmitted between the main controller and peripheral apparatus (card-slide unit, bill acceptor, license recognition unit and coin slot unit) of the automatic vending machine through a connection interface, to process fetched data signals into waveform signals, to indicate any error message through an indicator light module, and to report processed waveform signals to an external remote system through a transmission module for display and further analysis and check of income. 
 
Nishida (US 20150178692 A1) teaches a valuable medium processing apparatus. The valuable medium processing apparatus includes an imaging unit that photographs images of valuable media that are depositing process target media, an input unit that inputs amount information on the valuable media based on image data of the valuable media photographed by the imaging unit, and a memory unit that saves the image data acquired by the imaging unit and the amount information inputted by the input unit in association with each other.
 
Clements (US 20070235523 A1) teaches a system for conducting cash deposit/issuance transactions in which the actual cash deposit/issuance occurs at a cash issuing/accepting system, i.e., cash handling station that is separate from the transaction processing point. This approach addresses both the issuance of cash to customers and the receipt of cash from customers. The approach is generic in the sense that any Microsoft Windows based application or Microsoft Windows based Terminal Emulator may act as the source of information relating to cash to be issued to a customer/user or serve as the target for the automatic entry of information relating to cash accepted at a remote or central point by a customer/user. The approach employs a remote cash management software module with OCR and Keyboard emulation components which co-resides with the transaction processing application in one or more Microsoft Windows based computers which are networked to one or more cash issuing/accepting systems. 

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
 by comparing a plurality of screenshots to identify the one or more changes in the appearance of the visible content;
in response to detecting the trigger event, identifying a monetary value to be dispensed from at least one displayed character determined by performing optical character recognition on at least one region of the display screen; and
in response to identifying, from the determined at least one displayed character, the monetary value to be dispensed, transmitting, by a terminal, a payout instruction including the monetary value to a dispensing apparatus and automatically causing to be dispensed at least one money item corresponding to the identified monetary value.

Lin teaches a vending machine monitoring system, which includes an automatic vending machine and a monitoring system that is attached to the automatic vending machine; but failed to teach one or more limitations, including, 
 by comparing a plurality of screenshots to identify the one or more changes in the appearance of the visible content;
in response to detecting the trigger event, identifying a monetary value to be dispensed from at least one displayed character determined by performing optical character recognition on at least one region of the display screen; and
in response to identifying, from the determined at least one displayed character, the monetary value to be dispensed, transmitting, by a terminal, a payout instruction including the monetary value to a dispensing apparatus and automatically causing to be dispensed at least one money item corresponding to the identified monetary value.
 
Nishida and Clements alone or in combination failed to cure the deficiency of Lin.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for an automatic money item dispensing apparatus. Further, a POS apparatus can be used in a wide variety of different scenarios and allows for monetary transactions to be conducted in a resource -efficient, reliable and secure manner. Further, Invention removes any requirement for explicit protocol support for the money item dispensing apparatus, Also the POS terminals are optimized for an operator of the terminal to be able to read information from the display screen. The techniques provide more efficient and less technically disruptive installation of additional peripheral functionality in a POS terminal.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645